In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 13-852V
                                    Filed: October 18, 2016

* * * * * * * * * * * * * * * *                          UNPUBLISHED
ADAM LUNA, parent of E.L., a minor          *
                                            *            Special Master Hamilton-Fieldman
              Petitioner,                   *
                                            *            Joint Stipulation on Damages;
v.                                          *            Influenza Vaccine; Transverse
                                            *            Myelitis.
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
* * * * * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.
Julia W. McInerny, United States Department of Justice, Washington, D.C., for Respondent.

                                          DECISION1

        On October 29, 2013, Adam Luna (“Petitioner”) filed a petition on behalf of his minor
child, E.L., for compensation pursuant to the National Vaccine Injury Compensation Program.2
42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged that as a result of an influenza (“flu”)
vaccine administered on December 1, 2010, E.L. suffered neurological injuries and/or transverse
myelitis (“TM”). See Stipulation for Award at ¶ 2, 4, filed Oct. 17, 2016.

       On October 17, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Respondent denies that the flu vaccine
caused E.L. to suffer neurological injuries and/or TM, or any other injury, or his current
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
condition. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

           1) A lump sum of $703,893.87, which amount represents compensation for first
              year life care expenses ($211,960.20), partial lost future earnings
              ($314,433.67), and pain and suffering ($177,500.00), in the form of a check
              payable to Petitioner as guardian(s)/conservator(s) of the estate of E.L. for
              the benefit of E.L. No payments shall be made until Petitioner provides
              Respondent with documentation establishing that he has been appointed as
              the guardian(s)/conservator(s) of E.L.’s estate;

           2) A lump sum of $22,970.88, which amount represents compensation for past
              unreimburseable expenses, in the form of a check payable to Petitioner,
              Adam Luna;

           3) A lump sum of $15,189.22, which amount represents reimbursement of a lien
              for vaccine-related services rendered on behalf of E.L., in the form of a check
              payable jointly to Petitioner and

                                          Alabama Medicaid Agency
                                                   c/o HMS
                                     Attn: AL Medicaid Subrogation Unit
                                      2000 Interstate Park Dr., Suite 401
                                           Montgomery, AL 36109
                                        Medicaid I.D. #: 500002251491

           4) An amount sufficient to purchase the annuity contract described in
              paragraph 10 of the parties’ stipulation, to be paid to a life insurance
              company meeting the criteria described in paragraph 9 of the parties’
              stipulation, from which the annuity will be purchased.


Id. at ¶ 8. These amount represents compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amounts for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3
3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
IT IS SO ORDERED.

                    s/ Lisa Hamilton-Fieldman
                    Lisa Hamilton-Fieldman
                    Special Master




                      3